Mr. Justice Hernández,
after making the above statement of facts, delivered the opinion of the court.
The issue raised in the action brought by Guadalupe Le-cler has reference to the annulment of the proceedings in the *317compulsory process, which is still pending in connection with the executory action instituted against the plaintiff, and, therefore, it cannot be'made the subject-matter of a declaratory action, but, in the proper case, that of an incidental issue,, according to articles 741 and 744 of the Law of Civil Procedure, which also prescribes the proceeding for the prosecution thereof. Such incidental issue, however, would be inadmissible, inasmuch as in executory actions no incidental issues can be raised other than those based upon questions of jurisdiction or from consolidation of universal proceedings, according to article 1478 of aforesaid Law of Procedure.
Having examined the aforementioned legal provisions, the order of the 31st of March last, appealed from, and the one concordant therewith — that of the 14th of April following— are affirmed, with costs against appellant.
With a certificate of this decision, the record of the District Court of Mayagfiez is ordered to be returned for proper action.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.